Citation Nr: 0205059	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-00 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder for the purpose of accrued benefits.

2.  Entitlement to service connection for cause of the 
veteran's death.

3.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. chapter 35.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied the following: service connection 
for cause of the veteran's death, dependency and indemnity 
compensation under the provisions of 38 U.S.C. § 1318, 
accrued benefits, and eligibility to Dependents Educational 
Assistance.

The appellant has made a claim for benefits under 38 U.S.C. 
§ 1318, although the veteran was not rated totally disabled 
for the 10-year period prior to his death.  The Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in its 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001).  In that decision, the Federal Circuit directed 
VA to conduct expedited rulemaking which will either explain 
why certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.  Thus, that claim will not be 
adjudicated in this decision.

The issue of entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. chapter 35 is addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  In a March 1990 decision, the Board denied reopening the 
claim for service connection for a psychiatric disorder.

2.  There is a professional opinion wherein the VA 
psychologist attributed a post service diagnosis of schizo-
affective disorder to a schizoid personality disability, 
diagnosed immediately following the veteran's discharge from 
service, which must be considered in order to fairly decide 
the merits of the claim.

3.  Schizo-affective disorder is attributable to service.

4.  The preponderance of the evidence is against a finding 
that schizo-affective disorder contributed to the veteran's 
death.  


CONCLUSIONS OF LAW

1,  The March 1990 Board decision, which denied reopening the 
claim for service connection for a psychiatric disorder, is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (2001).

2.  The evidence received since the March 1990 Board decision 
as to the issue of service connection for a psychiatric 
disorder, for the purpose of accrued benefits, is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  Schizo-affective disorder was manifested within one year 
following the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107, 5121 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2001).

4.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  A review of the record discloses 
that the veteran's service medical records have been 
requested and received by the RO, and such records appear to 
be intact.  Additionally, in the August 1997 rating decision 
on appeal, the October 1997 statement of the case, and the 
August 2000 supplemental statement of the case, the RO 
informed the appellant of the evidence necessary to establish 
service connection for schizo-affective disorder, service 
connection for cause of the veteran's death, and entitlement 
to dependents' educational assistance.  In the October 1997 
statement of the case and the August 2000 supplemental 
statement of the case, the RO also included the pertinent 
regulations that applied to the appellant's claims.  
Correspondence copies of these determinations were mailed to 
the appellant's accredited representative, the Disabled 
American Veterans.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the appellant and her representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the appellant reported that the veteran had 
received treatment at the VA Medical Center in Waco, Texas.  
The record reflects that the RO obtained VA treatment 
records, dated from December 1994 to the time of the 
veteran's death and associated them with the claims file.  
Prior to the veteran's death, VA treatment records from 1971 
to 1994 had been associated with the claims file.  The 
appellant has not alleged that there are any additional 
medical records related to treatment for the veteran that 
have not been associated with the claims file.  Finally, in 
accordance with its duty to assist, the RO requested medical 
opinions related to the current appeal.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified him of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the case need not be referred to the appellant or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant and the changes articulated 
in the new legislation are less stringent.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  New and Material Evidence

The Board notes that during the pendency of a petition to 
reopen the claim for service connection for a psychiatric 
disorder, the veteran died.  The appellant has asserted that 
she wishes to continue the appeal for the purpose of accrued 
benefits, to which she is entitled.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.

Service connection for a psychiatric disorder was first 
denied in a January 1972 rating decision.  Thereafter, the 
claim was denied by both the RO and the Board on several 
occasions.  The last final denial was March 1990, wherein the 
Board denied reopening the claim for service connection for a 
psychiatric disorder.

At the time of the March 1990 decision, the evidence of 
record consisted of service medical records, the various 
applications for compensation (to include petitions to 
reopen), VA treatment records, which showed diagnoses of 
various psychiatric disorders, and private treatment records.

Immediately following the veteran's discharge from service, 
he was admitted to the hospital under Order of Protective 
Custody, which was followed by a 90-day commitment.  It was 
noted that the veteran had been demonstrating unusual 
behavior and reacting in a delusional way since his return 
from Thailand on September 7, 1971.  The veteran was 
diagnosed with schizoid personality and drug dependence.  The 
claim for service connection for a psychiatric disorder was 
originally denied in a January 1972 rating decision.  The RO 
noted that service connection could not be granted for a 
personality disorder, as it was not a disease within the 
meaning of applicable legislation for disability compensation 
purposes. 

The record reflects that the veteran continued to be 
diagnosed with schizoid personality in February 1976, June 
1976, and August 1978.  The veteran was subsequently 
diagnosed with schizo-affective disorder and paranoid 
schizophrenia.

At the time of the March 1990 Board decision, the evidence 
did not show any relationship between the diagnosis of 
schizoid personality (diagnosed within one year following the 
veteran's service) and the diagnosis of schizo-affective 
disorder or paranoid schizophrenia.  The Board determined 
that the additional evidence associated with the claims file 
did not establish a new factual basis for predicating service 
connection for a psychiatric disorder and denied the claim.  
That decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to these rules is described under 38 U.S.C.A. 
§ 5108, which provides that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, [VA] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision has been issued and once a rating decision becomes 
final, absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Since the March 1990 Board decision, a medical opinion has 
been associated with the claims file.  Specifically, in 
September 1998, a VA psychologist reviewed the veteran's 
claims file and stated the following, in part:

After reviewing the record, it is my 
opinion that the schizo-affective 
disorder is in fact very closely related 
to the condition that the patient was 
treated for in 1971.  It is possible that 
the schizo-affective disorder is a 
maturation of the schizoid personality.  
It is also possible that the schizo-
affective disorder is the more accurate 
diagnosis that should have been made many 
years ago.  At any rate, the issue is 
relatively straight forward. . . .

In the current appeal, competent evidence of a nexus between 
the diagnosis of schizo-affective disorder and the 
manifestations that the veteran exhibited within one year 
following service, when he was diagnosed with a schizoid 
personality disorder, has been associated with the claims 
file.  Based on the prior reasons for the denial, one of the 
evidentiary defects has been cured.  Such evidence bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of a claim 
for service connection.  See 38 C.F.R. § 3.156(a).  
Therefore, the Board finds that the additional evidence 
submitted since March 1990 Board decision constitutes new and 
material evidence which is sufficient to reopen the claim for 
service connection for a psychiatric disorder, and the claim 
is reopened.  

The Board notes that the appellant is not prejudiced by this 
determination, as the RO clearly adjudicated the claim on the 
merits in its rating decision, statement of the case, and 
supplemental statements of the case.  As stated above, the 
appellant has been provided with the evidence necessary to 
substantiate her claim for service connection for a 
psychiatric disorder for the purpose of accrued benefits.  
Additionally, the appellant's arguments have been based on 
her asserting that the veteran had a psychiatric disorder, 
which was related to service.  Thus, the appellant has been 
provided with the opportunity to argue her case on the 
merits.  The Board now considers the claim as one for service 
connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for 
schizo-affective disorder (a psychosis) may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for schizo-affective disorder.  The August 1998 
opinion from the VA psychologist establishes a nexus between 
the diagnosis of schizo-affective disorder and the one-year 
period following the veteran's discharge from service, when 
he was diagnosed with a schizoid personality.  The VA 
psychologist had an opportunity to review the veteran's 
claims file and reported relevant facts, which shows that he 
reviewed the claims file thoroughly.  He then opined that 
there was a relationship between the schizo-affective 
disorder and the diagnosis of schizoid personality, which was 
diagnosed within one year following the veteran's service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  The Board notes that there is no competent 
evidence to refute this determination, and thus service 
connection for schizo-affective disorder is granted for the 
purpose of accrued benefits.

III.  Cause of Death

The veteran's death certificate shows that he died in June 
1997 with the immediate cause of acute myocardial thrombosis 
with underlying causes of atherosclerotic cardiovascular 
disability and chronic obstructive pulmonary disease.  An 
"other significant condition contributing to death but not 
resulting in the underlying cause" given was schizophrenia.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.312 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The reasons will be explained below.

The evidence in favor of a finding that schizo-affective 
disorder contributed to the veteran's death is the death 
certificate, which shows that "schizophrenia" was an 
"other significant condition[] contributing to death but not 
resulting in the underlying cause given in part 1" (which 
showed myocardial thrombosis being the immediate cause of 
death with atherosclerotic cardiovascular disability and 
chronic obstructive pulmonary disease as being underlying 
causes).  

The evidence against a finding that schizo-affective disorder 
contributed to the veteran's death is a November 1999 VA 
medical opinion, wherein the psychologist stated the 
following, in part:

It is very odd, in my opinion, that the 
condition of schizo-affective disorder 
was listed as a cause of death.  Schizo-
affective disorder is not a lethal 
condition.  Therefore, it appears 
inappropriate  that it would have been 
listed as a direct cause of death.  There 
certainly can be no question that most 
all psychiatric illnesses can have 
contributions to the overall physical 
well-being, health habits and behaviors 
of any veteran.  For example, persons 
with anxiety disorders are more likely to 
smoke cigarettes, and cigarettes[,] of 
course[,] are likely to contribute to a 
person's death.  Nevertheless, it strikes 
me as unreasonable to say that any 
condition that contributed to any other 
health-inhibiting behavior is therefore a 
cause of the death.  As a result, then, I 
would reaffirm what I said initially that 
schizo-affective disorder does not cause 
death (directly).  It would be utterly 
impossible and inappropriate to venture 
an opinion as to a percentage of cause 
that a mental condition contributed to a 
person's death.  (The one exception MIGHT 
be if a psychiatric depression directly 
led to suicide.)  In the case of physical 
illness, however, this cannot be 
established.

(Capitals in original.)

Considering the evidence for and against the appellant's 
claim, the Board finds that the preponderance of the evidence 
is against the claim.  The death certificate clearly shows 
the direct cause of the veteran's death-that being acute 
myocardial thrombosis.  The death certificate also shows 
atherosclerotic cardiovascular disease and chronic 
obstructive pulmonary disease as being underlying causes of 
death.  The veteran was not service connected for any of 
these diseases.  Although the death certificate shows that 
schizophrenia (the Board has granted service connection for 
schizo-affective disorder, not schizophrenia) contributed to 
the death, the Board finds that the VA psychologist's 
professional opinion outweighs the death certificate.  First, 
it is not clear that the examiner who completed the death 
certificate had an opportunity to review the claims file.  
Additionally, the physician has not provided any basis for 
the determination that schizophrenia contributed to the 
veteran's death.

The VA psychologist, however, had an opportunity to review 
the veteran's claims file (the Board notes that this same 
professional reviewed the veteran's claims file and 
determined that the schizoid personality disorder diagnosed 
within one year following service was related to the post 
service diagnosis of schizo-affective disorder,  Thus, this 
was the second time the professional had an opportunity to 
review the veteran's claims file).  Based upon his second 
review of the claims file, he made a finding that schizo-
affective disorder did not contribute to the veteran's death.  
He substantiated his determination with reasons and bases, 
noting that schizo-affective disorder is not a "lethal 
condition."  While he admitted that a psychiatric disorder 
could contribute in an adverse sense to the overall physical 
well being of a person, he could not say that it contributed 
to the veteran's death (although he gave an exception of 
suicide, but certainly that is not how the veteran died in 
this case).

For the above-stated reasons, the Board finds that the 
detailed professional opinion by the VA psychologist 
outweighs the cursory finding that schizophrenia contributed 
in some way to the veteran's death.  

The Board is aware that the veteran's representative, in his 
April 2002 brief, stated, "Further VA medical opinion . . . 
held that the veteran's psychiatric disorder played a role 
(causative) in the veteran's life causing cigarette smoking 
(as this veteran did[])."  The Board does not agree with the 
representative's assessment of the professional opinion.  The 
VA psychologist stated that a psychiatric disorder could 
cause a person to smoke; however, he did not state that this 
applied to the veteran's set of circumstances.  While it is 
true that the veteran smoked, no medical professional has 
stated that the veteran's smoking was the result of the 
schizo-affective disorder, and the Board will not leap to 
such a conclusion based upon the VA psychologist's 
hypothetical statement, as that violates the holding in 
Colvin.  Colvin v. Derwinski, 1 Vet. App. 761 (1991) (holding 
that VA cannot substitute its own judgment or opinion for 
that of a medical expert).  

Although the appellant has asserted that schizo-affective 
disorder contributed to the veteran's death, she is a lay 
person and her opinion is not competent to provide the 
necessary nexus between the veteran's service-connected 
disability or disabilities and his death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Again, the Board has determined that the November 1999 
opinion by the VA psychologist, wherein he stated that 
schizo-affective disorder was not a lethal condition and that 
it was inappropriate to indicate that it contributed to the 
veteran's death outweighs the notation in the death 
certificate that schizophrenia somehow contributed to the 
veteran's death.  The Board has reasons and bases for the VA 
psychologist's opinion but has no reasons and bases for the 
physician's opinion, and thus finds that the psychologist's 
opinion is more probative.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for schizo-affective disorder for the 
purpose of accrued benefits is granted.

Service connection for cause of the veteran's death is 
denied.


REMAND

Dependents' educational assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. 3.807 
(2001).

Here, the Board has granted service connection for schizo-
affective disorder for the purpose of accrued benefits, which 
raises the possibility that the veteran could have had a 
permanent total service-connected disability in existence at 
the date of his death.  Thus, it would be premature for the 
Board to adjudicate this claim at this time.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

At the time the RO effectuates the 
Board's grant of service connection for 
schizo-affective disorder for the purpose 
of accrued benefits, it should 
readjudicate the claim of entitlement to 
dependents' educational assistance under 
38 U.S.C.A. chapter 35.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case.  The 
appellant must be given a reasonable time 
to respond to the supplemental statement 
of the case with additional evidence 
and/or argument.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

